Citation Nr: 1042463	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  97-10 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of a fracture of 
the second, third, fourth, and fifth fingers of the right hand, 
evaluated as noncompensable prior to August 16, 2004, and as 10 
percent disabling beginning August 16, 2004.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1971 and July 1976 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that that confirmed 
and continued the noncompensable evaluation in effect for 
fracture of the second, third, and fourth fingers of the right 
hand.  By rating decision dated in September 2006, the RO 
increased the evaluation in effect for residuals of fracture of 
the second, third, fourth, and fifth fingers of the right hand to 
10 percent effective August 16, 2004.  

This appeal was previously before the Board and the Board 
remanded the claim in July 2004, May 2007, and June 2009 for 
additional development.  The case has been returned to the Board 
for further appellate consideration.  

In the June 2009 decision and remand, the Board noted that the 
service-connected multiple finger disability includes disability 
of the right fifth finger.


FINDINGS OF FACT

1.  Prior to March 1, 2000, the Veteran's residuals of a fracture 
of the second, third, fourth, and fifth fingers of the right hand 
were manifested by subjective complaints of aches and pains, but 
with full range of motion and no functional impairment

2.  From March 1, 2000 through August 15, 2004, the Veteran's 
residuals of a fracture of the second, third, fourth, and fifth 
fingers of the right hand were manifested by arthritis with 
slight restriction of motion. 


3.  Such disability was not manifested by any ankylosis of the 
Veteran's fingers or limitation of motion of the index or long 
finger with a gap of one inch or more between the fingertip and 
the proximal transverse crease of the palm of the hand, or 
extension of the finger limited by more than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation prior to March 1, 
2000, for residuals of a fracture of the second, third, fourth, 
and fifth fingers of the right hand, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
4.71a, Diagnostic Codes 5216-5227 (2002). 

2.  From March 1, 2000 through August 15, 2004, the criteria for 
a 10 percent evaluation, but no higher, for residuals of a 
fracture of the second, third, fourth, and fifth fingers of the 
right hand, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes, 5216-5227 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

3.  The criteria for an evaluation in excess of 10 percent since 
August 16, 2004, for residuals of a fracture of the second, 
third, fourth, and fifth fingers of the right hand, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5216-5230 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

This appeal arises from a rating decision issued prior to 
enactment of the VCAA; thus, there is no timing error.  In an 
August 2004 letter, the Veteran was advised regarding what 
information and evidence is needed to substantiate his claim for 
an increased rating, including evidence that his service-
connected disability has gotten worse.  The letter informed the 
Veteran of what information and evidence he must submit and what 
information and evidence will be obtained by VA.  In addition, 
March 2006, June 2007, and June 2008 letters advised the Veteran 
of the necessity of providing medical or lay evidence 
demonstrating the nature and symptoms of his condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on his employment.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim 
for increased rating need not be "veteran specific").  These 
letters also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing a disability rating.  These 
letters further advised the Veteran of how the VA assigns an 
effective date and the type of evidence which impacts such.  The 
case was last readjudicated in July 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, reports of VA examinations, and post service treatment 
records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by attending several VA examinations and 
submitting evidence and argument.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  However, where 
an increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Veteran contends that he is entitled to an increased rating 
for residuals of a fracture of the second, third, fourth, and 
fifth fingers of the right hand.  Such disability has been rated 
as noncompensable prior to August 16, 2004, and 10 percent 
disabling beginning August 16, 2004, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5221-5215.

Service treatment records note the Veteran fell on his right 
wrist and hand.  X-rays from June 1973 showed dorsal dislocations 
of the right third, fourth, and fifth fingers at the metacarpal 
proximal ends, and subsequent X-rays from November 1973 confirmed 
old fractures of the base of the second, third, and fourth 
metacarpal bones of the right hand.

The criteria for rating disabilities of individual fingers of the 
hand were revised during the pendency of this appeal effective 
August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  If 
application of the revised regulation results in a higher rating, 
the effective date for the higher disability rating can be no 
earlier than the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date 
of the change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

Under the previous criteria, disabilities of the individual 
fingers were rated under Diagnostic Codes 5216 through 5227, 
based upon ankylosis of the thumb, index finger, middle finger 
and any other finger, respectively.  38 C.F.R. § 4.71a.  
Diagnostic Codes 5216 through 5219 evaluated a disability 
characterized by unfavorable ankylosis of multiple fingers, 
Diagnostic Codes 5220 through 5223 evaluated a disability 
characterized by favorable ankylosis of multiple fingers, and 
Diagnostic Codes 5224 through 5227 evaluated a disability 
characterized by ankylosis of individual fingers.  See 38 C.F.R. 
§ 4.71a.

In classifying the severity of ankylosis and limitation of motion 
of single digits and combination of digits, the following rules 
were to be observed: ankylosis of both the metacarpophalangeal 
and proximal interphalangeal joints with either joint in 
extension or in extreme flexion, would be rated as amputation; 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each was individually in a 
favorable position, would be rated as unfavorable ankylosis; and, 
with only one joint of a digit ankylosed or limited in motion, 
the determination would be made on the basis of whether motion is 
possible within 2 inches (5.1cms) of the median transverse fold 
of the palm; when so possible, the rating would be for favorable 
ankylosis, otherwise unfavorable.  38 C.F.R. § 4.71a, Notes 
preceding Diagnostic Code 5220.  Limitation of motion of less 
than 1 inch (2.5 centimeters) in either direction was not 
considered disabling.  38 C.F.R. 4.71a, Note (a) following 
Diagnostic Code 5223.

Effective August 26, 2002 the criteria for Diagnostic Codes 5216 
through 5227 remained essentially the same, and new Diagnostic 
Codes 5228, 5229 and 5230 were added pertaining to limitation of 
motion of the thumb, index or long finger and ring or little 
finger, respectively.  38 C.F.R. § 4.71a.  Full range of motion 
for the index, long, ring, and little fingers is metacarpal 
phalangeal joint (MCP) flexion from 0 to 90 degrees; proximal 
interphalangeal joint (PIP) flexion from 0 to 100 degrees; and 
distal interphalangeal joint (DIP) flexion from 0 to 70 or 80 
degrees. 

The Veteran's fracture residuals involve four fingers of the 
right hand, which is the Veteran's major hand.  See 38 C.F.R. § 
4.69 (2010).  When two or more digits of the same hand are 
affected by any combination of amputation, ankylosis, or 
limitation of motion that is not otherwise specified in the 
Rating Schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., limitation of 
motion), assigning the higher level of evaluation when the level 
of disability is equally balanced between one level and the next 
higher level.  38 C.F.R. § 4.71a, Note (2) between Diagnostic 
Code 5215 and Diagnostic Code 5216 (2010).

As to limitation of motion of the index or long finger, a 
noncompensable evaluation is warranted when there is a gap of 
less than one inch (2.5 centimeters) between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by no 
more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 
(2010).  An evaluation of 10 percent requires limitation of 
motion of the index or long finger with a gap of one inch (2.5 
centimeters) or more between the fingertip and the proximal 
transverse crease of the palm of the hand, with the finger flexed 
to the extent possible, or; with extension of the finger limited 
by more than 30 degrees.  Id.  Diagnostic Code 5230 provides for 
a noncompensable evaluation for any limitation of motion of the 
ring or little finger.  38 C.F.R. § 4.71a.

Diagnostic Code 5215 addresses limitation of motion of the wrist.  
A 10 percent rating represents the maximum available benefit 
under that Code. 

Arthritis due to trauma, substantiated by X-ray findings, will be 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).

Turning to the evidence, the Veteran was provided a VA 
examination in February 1996.  The claims file was not available 
for review.  The Veteran reported experiencing aches and pain in 
the right wrist.  Upon physical examination, there was full range 
of motion of the wrists and fingers, and the Veteran could make a 
full fist.  Reflexes in the upper extremities were equal and 
active.  Sensation was intact and circulation was normal.  He had 
an excellent grip in both hands.  Grip in the right was reported 
to be 120-120-118.  X-rays of the right wrist showed no residuals 
of fracture and there was no evidence of degenerative change.  
The examiner noted that while in the service, the Veteran had a 
fracture of the right wrist with apparently a good objective 
recovery.  The Veteran was a diesel mechanic and apparently he 
was doing hard physical labor at that time.  The diagnosis was 
history of a fracture to the right wrist for which the Veteran 
appeared to have had satisfactory recovery with excellent 
gripping power in both hands.  

The Veteran was also provided with a different VA examination in 
February 1996.  He reported that in 1972 he fell and twisted his 
right hand and sustained fractures in the metacarpal area of the 
right hand.  This required a cast for a period of approximately 
two months.  Following the removal of the cast he had some 
exercises and since that time he has had no further treatment.  
He did notice occasional pain about the hand with gripping of 
heavy objects.  However, he had not lost normal function in the 
hand and there was no loss of sensation.

Upon physical examination, the examiner noted that the Veteran 
was right-handed.  There was a good grip in both hands.  The 
Veteran complained of occasional tenderness over the dorsum of 
the right hand and there was slight firm thickening over the 
metacarpal areas of the hand.  However, there were full ranges of 
motion of the fingers and good grip in both hands.  The diagnoses 
included history of fracture of the right hand which was healed.

Private treatment records show that in March 1996, the Veteran 
complained of tingling in the right hand.  In October 1996, the 
Veteran complained of bilateral joint pain to the hands.

The Veteran underwent a VA general medical examination in July 
1997, during which the claims file was reviewed.  Upon physical 
examination, the Veteran was noted to be right handed.  The 
examiner observed that oil stains were deeply embedded in the 
Veteran's fingertips and under the nail beds.  There was no 
clubbing, cyanosis, or edema.  Muscle strength and grips in the 
upper extremities were symmetrical and equal.  The examiner noted 
that right wrist X-rays taken in December 1996 were normal and in 
August 1991 the right hand was imaged and found to be normal.  
The diagnoses included status post right wrist injury, which was 
questionably a dislocation, without radiographic evidence of bony 
abnormality.

The Veteran was also provided with a VA neurological evaluation 
in July 1997, during which the claims file was available.  He 
reported that he had some difficulty with dropping tools.  
Neurological examination was negative for any abnormalities 
referable to the right hand.

In April 1999, the Veteran was given another VA examination, 
during which the claims file was available.  The Veteran was 
noted to be right handed.  The Veteran reported that since the 
break in his hand during service, the fingers seems to lock and 
occasionally the hand goes numb and he drops stuff.  At that 
time, he was employed as a diesel mechanic, mostly doing heavy 
work.  Upon physical examination of the right hand, there was 
full motion, full function, and full strength.  There was no 
sensory loss.  There was no atrophy of any muscular tissue.  
There was full motion at the metacarpophalangeal joints with 
extension to 10 to 20 degrees in dorsal extension and flexion to 
90 degrees.  Right wrist motion was to 35 degrees extension and 
65 degrees flexion.  The examiner noted that there was bony 
protuberance at the base of metacarpals 5, 4, and 3.  There was 
slight tenderness at these points.  This appeared to be 
overgrowth of bone at the area which has been reported to be 
dislocated in the ancient past.  There was full strength of 
muscles in the fingers, hands, and wrists.  The examiner noted 
that there was some evidence of reaction to trauma at the 
metacarpal-carpal joints.  With regards to the DeLuca factors, 
with examiner did not have any comments with regards to the right 
hand.  The impression of right hand X-rays taken at the time was 
that no significant change was seen on that examination.

The Veteran was provided a VA orthopedic examination on March 1, 
2000, during which the claims file was reviewed.  The Veteran was 
right hand dominant and worked as a diesel mechanic.  He was in 
the process of switching over to becoming a truck driver.  The 
examiner also said that most recently the Veteran had been seen 
for catching in the ring fingers bilaterally and the examiner 
noted that the Veteran had classical trigger finger in both ring 
digits.  The Veteran reported that he did all of the usual 
activities of a heavy equipment diesel mechanic.  He has had to 
fabricate some tools, in part, to assist with lifting and 
maneuvering heavy objects.

With regards to the right hand, the Veteran reported achiness in 
the dorsum of the hand, which is increased with frequent use.  He 
particularly noted this when he was attending college and doing a 
lot of writing.  It seemed to be bothered less by his work 
activities than by writing constantly, where it tended to cramp 
up and get uncomfortable.  There was no numbness or tingling 
associated with this.  Upon physical examination of the wrists 
and hands, there was slight restriction of palmar flexion and 
dorsiflexion on the right side compared to the left.  Range of 
motion measurements on the right revealed dorsiflexion to 75 
degrees and palmar flexion to 70 degrees.  Radial and ulnar 
deviation were normally preserved on the right.  Palpation 
revealed slight ridging and prominence at the carpal metacarpal 
joint region on the right hand.  The examiner said that range of 
motion of the fingers were fairly normal given the fact that they 
are somewhat thick and short.  He did have classical triggering 
at both ring digits, worse on the right than left.  Upper 
extremity measurements revealed perfect symmetry.  Grip strength 
was also normal and was 115 pounds on the right.  Further, X-rays 
were obtained of the right hand.  The metacarpals were noted to 
be somewhat shorter than normal, based presumably on a congenital 
basis.  The alignment of all joints was normal.  However, there 
was slight dorsal ridging and prominence at the carpal metacarpal 
level visible on the lateral view.  The examiner could not 
exclude the possibility of healed fractures of the base portion 
of metacarpals, since the area was somewhat uneven, but the 
metacarpals appeared to be congenitally slightly abnormal with 
regard to their length, etc.  

The examiner stated that, in summary, there was evidence of post 
traumatic degenerative arthritis of the carpometacarpal area on 
the right.  The diagnoses included post traumatic arthritis of 
the right metacarpal joint.  The examiner concluded that the 
right hand apparently sustained fractures of the bases of the 
metacarpals, or possibility a carpometacarpal dislocation.  This 
was healed in excellent alignment with slight prominence and 
tenderness in the hand.  The objective measurements with regard 
to the hand were normal, except for recently developed trigger 
fingers in the ring digits bilaterally.  The trigger finger 
situation is unrelated to the service-connected disability.  The 
examiner also opined that the DeLuca factors may also apply to 
the right hand, for repetitive writing, squeezing, and gripping.  
However, the examiner said that the results in the right hand do 
not support a very high disability rating.  The examiner said 
that it is thought perhaps his fatigability in the right hand 
might result in up to a 5 percent loss of the function of the 
hand overall for repetitive use of the right hand over a 
protracted period of time.

VA treatment records dated from 2002 through 2004 show that the 
Veteran had a history of trigger finger and ongoing complaints of 
right hand pain.  An August 2004 note indicates that the Veteran 
underwent right hand carpal tunnel syndrome surgery in August 
2004.  He was taking medication for his right hand.

The Veteran was provided with a VA orthopedic examination in 
August 2004.  The Veteran was noted to be right handed.  The 
Veteran reported that he had done well with his right hand since 
his right hand injury was treated during service, although he 
reported that he did have some arthritis and stiffness involving 
his right hand which bothered him if he did too much.  If he 
grips hard or uses the hand a lot then he will have trouble 
regarding his fingers.  He had pain of the metacarpal joints of 
the right hand when using it a lot or lifting a lot.  The right 
hand examination showed that the Veteran had a spur formation 
involving the base of the little, ring, and long finger 
metacarpals.  There was no tenderness to palpation over the 
joints.  There was pain on full stressing of the joints along the 
hand but no limitation with movement of the fingers.  There was 
no other deformity other than the palpable spurs involving the 
hand.  Pulses of the right hand were normal.  Hand grip strength 
of the right hand was 55-55-55.  Sensation was normal to pinprick 
and light touch throughout the upper extremities.  Dorsiflexion 
of the wrist was within normal limits and palmar flexion was 40 
degrees.  The impression included dislocation of the little, 
ring, and long finger metacarpal joints with underlying 
degenerative arthritis involving the joint.  There was no 
restriction of the use of the hands.  The examiner discussed how 
repeated use of the right wrist will also cause further 
deterioration of the metacarpocarpal joints of the right hand.  
This was namely the long, ring, and little fingers.  The examiner 
said that there was no treatment for any of the Veteran's joints 
at that time.  

VA treatment records dated from January to September 2005 show 
that the Veteran complained of pain in the right hand and wrist.  
These records also indicate that he underwent bilateral carpal 
tunnel and trigger finger release surgery in 2004.

The Veteran underwent another VA orthopedic examination in 
February 2008, during which the claims file was reviewed.  The 
Veteran was noted to be right handed.  The Veteran complained of 
right hand pain which he described as throbbing and burning with 
give way, weakness, stiffness, and swelling.  The pain was 
constant in nature.  He rated the pain as a 3 when he is at rest 
and after repetitive use, he felt increased pain to a level of 5, 
as well as having fatigue, weakness, and lack of endurance.  The 
Veteran related that he had arthritis in his right hand and it 
was always painful.  He also reported that he had undergone 
trigger finger and carpal tunnel surgery on both hands, twice.  
He said that he was experiencing weakness, stiffness, pain, 
swelling, problems with buttoning his shirt, and was constantly 
dropping things.  He said that as a truck driver the vibration of 
the gears increased his pain in his right hand, as well as 
gripping and grasping the steering wheel.  He reported that he 
used Naproxen and immersed his hands in hot water for relief of 
some of the pain.  The pain also affected his writing.  The 
Veteran said he was employed at that time as a truck driver for 
16 to 20 hours 
per week.  In a typical work day, the Veteran was required to 
perform tasks including pushing, pulling, forceful and light 
gripping and grasping, hand/finger manipulation, and lifting 0 to 
100 pounds.  The Veteran reported that his right hand condition 
and another disability affected his activities of daily living 
such as eating, grooming, and dressing.  His usual occupation was 
also affected.  He drives a big rig and unloads groceries with 
loads up to 40,000 pounds.  He also said that his recreational 
activities are greatly impacted.

Upon examination of the hands, on the right, with three 
repetitions of active, passive, and repetitive range of motion 
movements, the range of motion of the metacarpophalangeal was to 
80 degrees, the proximal interphalangeal was to 95 degrees, and 
the distal interphalangeal was to 80 degrees.  There was 
increased pain on all planes.  Grip strength on the right was 
150, 150, and 145 pounds of pressure.  The pinch on the right was 
to 26, 30, and 30 pounds of pressure.  Motion of the wrist was to 
48 degrees dorsiflexion, 56 degrees palmar flexion, 18 degrees 
radial deviation, and 28 degrees ulnar deviation.  There was no 
muscle atrophy noted on the hands and no skin changes were noted.  
Motor, sensation, and reflex examination of the upper extremities 
were normal.  The diagnoses included degenerative arthritis of 
the right hand.  The examiner summarized that on the right hand 
metacarpophalangeal, proximal interphalangeal, and distal 
interphalangeal joints there was decreased range of motion.  The 
Veteran had reported that after repetitive movement he noted an 
increased in pain, fatigue, weakness, and lack of endurance, and 
he said that is pain radiates.  He also endorsed flare-ups which 
are moderate in degree and can last for several days.  The 
examiner further summarized the clinical findings.  The right 
hand examination showed that after three repetitions of movement, 
there was a 10 degree loss of the right metacarpophalangeal, a 5 
degrees loss of the right proximal interphalangeal, and a 10 
degree loss of right distal interphalangeal, all due to pain 
without any notation of fatigue, weakness, lack of endurance, or 
loss of coordination.  

Right hand X-rays taken in July 2008 showed mild degenerative 
disease of the first metacarpal phalangeal joint.

In January 2009, the Veteran was again provided with a VA 
orthopedic examination, during which the claims file was 
reviewed.  The Veteran was again reported to be right handed.  
The Veteran endorsed right hand pain that was sharp, throbbing, 
burning, and a dull ache with give way, weakness, stiffness, 
swelling, and a tendency to lock.  The pain was constant in 
nature and he rated it at a level of four when he is at rest.  
After repetitive use, he felt increased pain to a level or 9-10 
as well as fatigue, weakness, and lack of endurance.  The Veteran 
also endorsed flare-ups which are moderate to severe in degree 
and can last for several hours to several days depending on what 
activity caused the pain and the area the pain is affecting.  He 
noted that his flare-ups occur on a day to day and night to night 
basis.  The Veteran reported that the fracture he sustained to 
his right hand during service has caused limitation of range of 
motion, pain, and weakness.  The Veteran has been very limited in 
his ability to grip or grasp and this has been compounded by the 
weakness that he has noted in his right hand.  The Veteran also 
described trigger finger releases and bilateral carpal tunnel 
syndrome decompression.  He denied any incapacitating episodes 
during the prior 12 month period.  The Veteran noted that 
treatment has helped some, but that pain and symptoms are getting 
increasingly worse with time.  

The Veteran was employed as a truck driver and worked 60 hours 
per week.  He denied any lost time from work due to his condition 
over the last 12 months.  In a typical day of work, the Veteran 
was required to perform tasks including pushing, pulling, 
forceful and light gripping and grasping, hand and finger 
manipulation, and lifting 0 to 50 pounds.  He was also said to 
frequently lift 25 to 100 pounds and over 100 pounds.  He said 
that all aspects of his job were affected, such as climbing in 
and out of the truck, driving for hours, unloading the truck, and 
just driving.  His recreational activities were also reported 
greatly impacted.  He said that he could no longer enjoy any kind 
of activity that required grasping or movement of any kind which 
affects his hands.  He also reported that his driving ability is 
impacted because his hands hurt constantly and he has to stop and 
rest frequently.  

Upon orthopedic examination of the wrist and hand, there were no 
scars, masses, swelling, atrophy, tenderness, or muscle spasms of 
the right wrist noted.  The wrist was status post decompressive 
surgery of the carpal tunnel syndrome.  The Veteran had full 
range of motion of the fingers in both hands.  There was evidence 
of prior trigger finger release in the right hand.  The right 
hand had no swelling.  Grip strength in the right hand was 140, 
150, and 160 pounds of pressure.  With three repetitions of 
active, passive, and repetitive range of motion movements, the 
right wrist had dorsiflexion to 60 degrees, palmar flexion to 70 
degrees, radial deviation to 20 degrees, and ulnar deviation to 
35 degrees, all without any increased pain.  The motor and reflex 
examinations were normal in the upper extremities, and sensation 
in the hands could not be tested due to the calluses present in 
the fingers.  The examiner said that the report of X-ray of the 
right hand, dated in July 2008, noted mild degenerative disease 
of the 1st metacarpophalangeal joint.  The diagnoses included 
status post fracture of the right hand of the third, fourth, and 
fifth fingers with degenerative joint disease of the first 
metacarpophalangeal joint.  The examiner summarized that the 
Veteran had problems with the use of his hands due to the 
problems of prior carpal tunnel syndrome and trigger finger 
release.  

The Veteran was provided another VA orthopedic examination in 
August 2009.  The examiner noted that the Veteran was right 
handed.  The Veteran's chief complaint was right hand pain, which 
he described as throbbing and burning with give way, weakness, 
and swelling.  The pain was constant in nature and the Veteran 
rated it at a level of 8 when he is at rest.  After repetitive 
use, he felt increased pain to a level of 8-10 as well as 
weakness, fatigue, and lack of endurance.  He reported that the 
pain radiates into his upper extremity on the right at times.  
Pushing, pulling, lifting, and overhead work can cause the 
Veteran to have a flare-up of pain.  This flare-up is moderate to 
severe in degree and can last for several hours or several days 
depending on the activity that caused the flare.  The Veteran 
noted that he has to stop and rest until the flare-up has passed.  
These flare-ups can occur on a daily basis.  The Veteran reported 
that not using his right hand and pain medications help to reduce 
the pain.  The Veteran said that he has been diagnosed with 
arthritis.  With regards to the history of his right hand 
disability, the in-service injury was reduced without any 
surgery.  No ankylosis was found.  The Veteran described trigger 
finger in the third and fourth fingers of the right hand.  He 
also developed carpal tunnel syndrome, which had been 
decompressed on the left side.  Decompression on the right side 
was planned in the near future.  

At that time, the Veteran worked as a truck driver and complained 
of pain in the right hand due to the vibration.  He also tended 
to drop objects from his right hand, because of weakness, lack of 
endurance, easy fatigability, and occasional numbness.  With 
regards to treatment received, the Veteran reported that the 
doctors stretched his fingers out then popped them back into 
place.  They placed a cast on his wrist.  The Veteran related 
that such treatment was not helpful and that he has continued to 
have pain and symptoms, which seem to be getting worse.  The 
Veteran denied any surgical history.  The Veteran worked three 
days per week for over 40 hours.  He denied having missed any 
time off work in the prior 12 months.  In a typical day of work, 
the Veteran's job requires him to frequently be climbing, light 
gripping and grasping, manipulating the hand and fingers, and 
lifting 0 to 50 pounds.  He occasionally is crawling, forcefully 
gripping and grasping, and lifting 50 to over 100 pounds.  The 
Veteran noted that his condition affects his activities of daily 
living.  He noted that some activities are affected when grasping 
or gripping heavy objects.  His usual occupation was also 
impacted at times.  He noted that his hand goes numb while 
driving and causes pain.  At times, shifting gears is very 
difficult.  His recreational activities are greatly impacted.  He 
can no longer enjoy any physical activities or sports that 
involve gripping or grasping.  He is unable to throw a ball.  He 
reported that his driving ability is impacted when driving long 
distances.  He noted that this causes numbness and pain.  His 
occupation as a truck driver is difficult when his hand goes numb 
and becomes painful.  

Upon orthopedic examination, the Veteran appeared to be in no 
acute distress.  There were no masses, swelling, atrophy, or 
tenderness noted on the right hand.  The tips of the right 
second, third, fourth, and fifth fingers were brought to 1/2 inch 
of the palmar crease of the right hand.  With three repetitions 
of active, passive, and repetitive range of motion movements, on 
the right, the metacarpophalangeal joint was to 90 degrees, the 
proximal interphalangeal joint was to 100 degrees, and the distal 
interphalangeal joint was to 90 degrees, all with increased pain.  
The Veteran's grip strength was measured three times on the right 
side.  The readings were 120 pounds, 120 pounds, and 130 pounds 
of pressure.  The Veteran's pinch strength was measured three 
times on the right side.  The readings were 28 pounds, 30 pounds, 
and 34 pounds of pressure.  Pulses were normal, muscle strength 
was 5/5 in the proximal muscle, and sensation was normal to 
pinprick and light touch. The examiner noted that the Veteran did 
have calluses on his hands.  Reflexes 
were also normal.  The diagnoses included right hand fracture of 
the fifth, fourth, third, and second fingers, by history, history 
of carpal tunnel syndrome, and history of trigger finger in the 
third and second finger of the right hand.  

The examiner noted that after three repetitions of movement, 
there was no additional loss of the right hand 
metacarpophalangeal range of motion, the right hand proximal 
interphalangeal range of motion, or the right hand distal 
interphalangeal range of motion, index to little finger; however, 
there was an increase in pain in all fingers with each.  

In a March 2010 addendum to the August 2009 VA examination report 
the examining physician indicated that he reviewed the claims 
file and his original report, and saw no new medical information 
to cause him to change his previous comments.

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's residuals of a fracture of the second, third, 
fourth, and fifth fingers of the right hand are appropriately 
evaluated as noncompensable prior to March 1, 2000.  The 
objective findings of record during that time period do not 
reflect any ankylosis or limitation of motion to 2 inches or more 
if the palmar crease to warrant a compensable evaluation under 
the criteria for rating fingers in effect prior to August 26, 
2002.  In this regard, the range of motion of the Veteran's right 
hand fingers was reported to be full during the February 1996 and 
April 1999 VA examinations.  

The Board has also considered whether a compensable rating could 
be assigned based on limitation of motion of the wrist under 
Diagnostic Code5215.  However, he was noted to have full range of 
motion of the wrist on the February 1996 VA examination with no 
evidence of degenerative change on X-ray.  On the April 1999 
examination, range of motion testing of the wrist revealed 35 
degrees of extension and 65 degrees of flexion.  Thus, a 
compensable rating is not warranted under Diagnostic Code 5215.

However, on the March 1, 2000 VA examination, the Veteran was 
first diagnosed with post traumatic arthritis of the right 
carpometacarpal joint.  Physical findings at that time revealed 
slight restriction of palmar flexion and dorsiflexion on the 
right side.  In addition, the March 2000 examiner said that the 
DeLuca factors may apply to the right hand for repetitive 
writing, squeezing, and gripping.  The examiner said that it is 
thought perhaps his fatigability in the right hand might result 
in up to a 5 percent loss of the function of the hand overall for 
repetitive use of the right hand over a protracted period of 
time.  Thus, under Diagnostic Code 5010, the Board finds that a 
compensable rating is warranted from March 1, 2000 for arthritis 
with some limitation of motion/function as residual to the 
fracture of the second, third, fourth, and fifth fingers of the 
right hand.

The evidence does not support an evaluation in excess of 10 
percent at any time since March 1, 2000.  The objective findings 
of record during that time period do not reflect any ankylosis or 
limitation of motion to 2 inches or more if the palmar crease to 
warrant a compensable evaluation under the criteria for rating 
fingers in effect prior to August 26, 2002.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227 (2002).  The objective findings of 
record also do not reflect any ankylosis of the Veteran's right 
hand fingers or limitation of motion of the index and long finger 
with a gap of one inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease of the palm of the 
hand, or, extension of the finger limited by more than 30 degrees 
to warrant an evaluation in excess of the total of 10 percent 
currently assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-
5227, 5229.  Further, a compensable evaluation is not available 
for any limitation of motion of the ring or little fingers under 
38 C.F.R. § 4.71a, Diagnostic Code 5230.  

In this regard, the movement of the Veteran's right hand fingers 
was not limited during the August 2004 VA examination.  During 
the February 2008 VA examination, with three repetitions of 
movement, there was there was decreased range of motion in the 
fingers of the right hand with pain, but the measurement of the 
space between the fingertip and the proximal transverse crease of 
the palm of the hand was not provided.  At the January 2009 VA 
examination, the Veteran had full range of motion of the fingers 
in the right hand.  In August 2009, the tips of the right second, 
third, fourth, and fifth fingers were brought to 1/2 inch of the 
palmar crease of the right hand.  The examiner also stated that 
the clinical examination revealed that after three repetitions of 
movement, there was no additional loss of the right hand 
metacarpophalangeal range of motion, the right hand proximal 
interphalangeal range of motion, or the right hand distal 
interphalangeal range of motion, in the index to little fingers; 
however, there was an increase in pain in all fingers with each 
motion.  The Board notes that the Veteran's limitation of motion 
of the fingers in the right hand does not warrant a compensable 
evaluation under the applicable rating criteria.  Thus, the 
currently assigned 10 percent rating adequately accounts for the 
Veteran's complaints of pain and the medical evidence of record 
does not demonstrate additional limitation of motion in response 
to repetitive motion that would support an increased evaluation 
for this period.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 
38 C.F.R. §§ 4.45, 4.59 (2010).

The Board notes that the Veteran has also reported symptoms of 
stiffness, numbness, giving way, swelling, weakness, and lack of 
endurance.  He also said that he experiences flare-ups on a daily 
basis and that he has difficulty with the activities of daily 
living, occupational tasks, and recreational activities.  
However, the medical findings on examination are of greater 
probative value than the Veteran's allegations regarding the 
severity of his residuals of a fracture of the second, third, 
fourth, and fifth fingers of the right hand.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim for a compensable evaluation prior to March 1, 2000, and an 
evaluation in excess of 10 percent thereafter for the residuals 
of a fracture of the second, third, fourth, and fifth fingers of 
the right hand.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provides for additional 
or more severe symptoms than currently shown by the evidence; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is not 
warranted.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
except as provided above, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)





ORDER

A compensable evaluation prior to March 1, 2000 for residuals of 
a fracture of the second, third, fourth, and fifth fingers of the 
right hand is denied.

From March 1, 2000 through August 15, 2004, a 10 percent 
evaluation for residuals of a fracture of the second, third, 
fourth, and fifth fingers of the right hand is granted, subject 
to the regulations applicable to the payment of monetary 
benefits.

An evaluation in excess of 10 percent from August 16, 2004, for 
residuals of a fracture of the second, third, fourth, and fifth 
fingers of the right hand is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


